Hooker, J.
(dissenting). The plaintiff’s declaration was originally on the common counts in assumpsit, accompanied by a bill of particulars for commissions on a sale of real estate by the plaintiff for the defendant. Upon the first trial of the case the testimony showed that plaintiff did not sell the land, thereby earning a commission, but he was allowed to recover upon testimony that while he was ill the defendant informed him that others were trying to sell the property, but in view of the work the plaintiff had done he should have a commission in case they should sell it. We held that this was an error, for the reason that the declaration, as restricted by the bill of particulars, did not leave the case open for a recovery upon any but the first theory, the second being a new and different contract, thereby deciding the point upon which this case must turn. See Jones v. Pendleton, 134 Mich. 460. No suggestion is there made that an amendment might be permitted.
The action sued upon was a contract made at a particular time, whereby the plaintiff agreed to pay a certain commission for specified personal services. This contract is abandoned, and counsel now ask to be allowed to substitute another and different agreement made at another and later time. It is not, in my opinion, seeking to recover on the “precise cause of action,” but, on the contrary, an effort to recover upon a new and different cause of action. It is an attempt to recover upon a set of facts which we held did not prove the contract alleged, and was therefore a different cause of action. As well might plaintiff have asked to insert a count to recover a commission for selling a horse, when his original declaration counted on *446the sale of land. See Connecticut Fire-Ins. Co. v. Monroe Circuit Judge, 77 Mich. 231; Kleis v. Insurance Co., 117 Mich. 469; Angell v. Pruyn, 126 Mich. 19. As said in the last case cited, the evidence which would support the original claim would not support the later one, and we have already held that the evidence supporting the later did. not support the earlier, and the cause was reversed for that reason. See, also, 3 L. R. A. (N. S.) 290, note d. The case of Strang v. Branch Circuit Judge, 108 Mich. 232, was written by Mr. Justice Long, who also wrote Angell v. Pruyn, supra. It is distinctly based on the proposition that the amendment contemplated a special instead of the common count upon one and the same cause of action. The same may be said of Cleveland v. Rothschild, 138 Mich. 90. There was, in that case, but one transaction, one contract. It was not alleged accurately the first time, and an amendment was rightly permitted. That is not so in this case. Here there were two transactions and two contracts. Plaintiff sued on the first and failed, and now seeks to introduce the other by amendment, and this should not be permitted, under the well-settled rule.
The judgment should be affirmed.
Grant, C. J., and Ostrander, J., concurred with Hooker, J.